Citation Nr: 0329570	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-40 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to service-connected residuals of a 
shell fragment wound of the right cheek.

2.  Entitlement to service connection for a sinus disorder, 
including as secondary to service-connected residuals of a 
shell fragment wound of the right cheek.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left knee.

6.  Entitlement to an initial evaluation in excess of 20 
percent for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had in excess of 10 years of active service, 
including from September 1960 to March 1961, and from 
December 1965 to September 1971.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1995 
rating decision of the Indianapolis, Indiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an initial evaluation in excess 
of 40 percent, prior to March 2000, and in excess of 60 
percent, from March 2000, for degenerative changes of the 
lumbar spine has also been certified for appeal.  However, 
during a hearing held before the undersigned in April 2003, 
the veteran testified that he wished to withdraw his appeal 
on this issue.  Pursuant to 38 C.F.R. § 20.204 (2002), this 
issue is therefore no longer before the Board for appellate 
review.  

In February 2000, the Board remanded this claim to the RO for 
additional development.  In its Remand, the Board indicated 
that the veteran had not yet received a reply from the RO 
regarding an outstanding claim for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, and referred the matter to the RO for appropriate 
action.  During an April 2003 hearing held before the 
undersigned, however, the veteran's representative indicated 
that, despite the referral, the RO had not contacted the 
veteran regarding the outstanding claim.  See Tr. at 4 (Apr. 
28, 2003).  Given this fact, the Board again refers this 
matter to the RO for prompt, appropriate action.

The Board addresses the issues of entitlement to service 
connection for a sinus disorder, including as secondary to 
service-connected residuals of a shell fragment wound of the 
right cheek, entitlement to an initial evaluation in excess 
of 10 percent for degenerative changes of the right knee, 
entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the left knee, and entitlement to 
an initial evaluation in excess of 20 percent for left knee 
instability in the Remand section of this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of the claims. 

2.  The veteran's headaches are related to his service-
connected shell fragment wounds of the right cheek.

3.  The veteran's cervical spine disorder is related to his 
period of active service.  


CONCLUSIONS OF LAW

1.  Headaches are proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).  

2.  Arthritis of the cervical spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for headaches and a cervical 
spine disorder.  In a rating decision dated June 1995, the RO 
denied the veteran entitlement to these benefits and the 
veteran appealed this decision.  

I.  Development of Claims

While the appeal was pending, specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the need for a 
claimant to submit a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, while this appeal was pending, in August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  Since then, the United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
noted, the VCAA became law in November 2000.  The veteran 
filed his claims prior to that time; therefore, those claims 
remain pending before VA.  To the extent that the Kuzma case 
may be distinguished from this case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date, the Board finds that such 
provisions of the VCAA are applicable to this pending appeal.  

In a supplemental statement of the case issued in June 2002, 
the RO notified the veteran of the provisions of the new law, 
and indicated that it had developed and was reconsidering the 
veteran's claim pursuant to that law.  A review of the record 
reflects that, while the appeal was pending, the RO indeed 
undertook all notification and development action necessary 
to comply with the VCAA.

First, VA notified the veteran of the information needed to 
substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  For instance, in a letter 
dated December 1994, the RO informed the veteran that, in 
support of his claims for increased evaluations, he was 
responsible for furnishing the mailing address of his former 
employer.  In a letter dated February 2000, the RO informed 
the veteran that it had ordered VA examinations of his 
disabilities and that it was his responsibility to attend 
these examinations in support of his claims.  

In addition, in rating and hearing officer decisions dated 
June 1995 and April 1998, letters notifying the veteran of 
those decisions, a statement of the case issued in July 1996, 
supplemental statements of the case issued in March 1998, 
October 1998 and June 2002, and a Remand issued in February 
2000, the RO and the Board informed the veteran of the 
reasons for which his claims had been denied and of the 
evidence still needed to substantiate his claims, including 
that which he was responsible for securing, notified him of 
all regulations pertinent to his claims, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claims.  

Second, VA fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including VA 
and private treatment records and medical opinions, records 
from the Social Security Administration (SSA), and 
information from the veteran's former employer, and since 
then, the veteran has not identified any other outstanding 
pertinent evidence that needs to be secured.  The RO also 
developed the medical evidence to the extent necessary to 
decide equitably the veteran's claims.  Specifically, in 
December 1994 and March 2000, it afforded the veteran VA 
nose, neurological and joints examinations, during which 
examiners addressed the etiology and severity of the 
disorders at issue in this appeal. 

The Board finds that VA in essence notified the veteran of 
the evidence needed to substantiate his claims, explained to 
him who was responsible for submitting such evidence, and 
obtained and fully developed all other pertinent evidence 
although the record on appeal does not include a letter to 
the veteran providing him with the specific notice as 
contemplated by the VCAA.  More importantly, the Board does 
not find any deficiency in compliance with the notice and 
assistance provisions of the VCAA on the part of VA to be 
prejudicial to the veteran in light of the favorable decision 
on the two issues addressed in the Board's decision this 
date.  Thus, the Board finds that the favorable resolution as 
to the issues of entitlement to service connection for 
headaches and for a cervical spine disorder mitigates any due 
process issues.  



II.  Analysis of Claims

The veteran seeks service connection for headaches.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be presumed if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and certain specified chronic diseases such as 
arthritis became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  



1.  Headaches

Post-service medical records, specifically, a report of a VA 
neurology examination conducted in August 1990, an undated 
letter from Mark Jennings, M.D., submitted in November 1999, 
and a report of a VA neurological disorders examination 
conducted in March 2000, confirms that the veteran currently 
has chronic headaches. 

In written statements submitted while this appeal was 
pending, during VA examinations, and during hearings held 
before a hearing officer at the RO in March 1997, and before 
the undersigned in the District of Columbia in November 1999 
and April 2003, the veteran asserted that these headaches 
first manifested in service, approximately three to four 
weeks after he sustained shell fragment wounds in the right 
facial area and cheek. 

The veteran's service medical records confirm that, during 
his period of active service, in March 1971, the veteran 
sustained, in part, multiple fragment wounds to his lower 
extremities and face, a laceration of the right cheek and a 
fractured tooth when he came in contact with a booby trap 
planted by hostile forces.  This injury necessitated months 
of hospitalization, after which a Medical Board determined 
that the veteran was no longer medically fit for service.  He 
was thus discharged for a physical disability. 

Following discharge from service in September 1971, the 
veteran complained of headaches during VA examinations, 
Social Security Administration examinations,  and when 
seeking treatment from Dr. Jennings, a private physician.  
One VA examiner and Dr. Jennings addressed the etiology of 
these headaches.  In an undated letter submitted in November 
1999, Dr. Jennings wrote that there was a direct correlation 
between the veteran's headaches and the in-service fragment 
wounds to the right maxillary area.  A VA examiner confirmed 
this finding during a VA neurological disorders examination 
conducted in March 2000.  He specifically found that the 
veteran's chronic daily headaches and right occipital 
neuralgia were mainly related to his in-service shrapnel 
injury. 

In light of the foregoing, the Board finds that the veteran's 
headaches are related to his service-connected fragment wound 
of the right cheek.  Based on this finding, the Board 
concludes that the veteran's headaches are proximately due to 
a service-connected disability.  Inasmuch as the evidence 
supports the veteran's claim for service connection for 
headaches, that claim must be granted. 

2.  Cervical Spine Disorder

Post-service medical records, specifically, a report of a VA 
neurology examination conducted in August 1990, records from 
SSA, a May 1994 letter from Scott A. Shapiro, M.D., VA and 
private treatment records dated since 1992, an undated letter 
from Dr. Jennings submitted in November 1999, and a report of 
a VA neurological disorders examination conducted in March 
2000, confirm that the veteran currently has a cervical spine 
disorder manifested by pain.  Examiners have diagnosed this 
disorder as cervical spondylosis, degenerative arthritis, 
cervical cord compression, spinal stenosis, degenerative disc 
changes of the cervical spine, and myelomalacia. 

In written statements submitted while this appeal was pending 
and during VA examinations and hearings, the veteran asserted 
that he developed cervical spine problems after sustaining 
the previously noted in-service shell fragment wounds.  He 
also asserted that multiple physicians had told him that his 
cervical spine disorder was related to his in-service 
injuries.  His representative asserted that the opinion of 
the VA examiner who evaluated the veteran in March 2000 in 
essence concluded that a relationship existed between the 
veteran's cervical spine disorder and his in-service 
traumatic injuries.  

As previously indicated, the veteran's service medical 
records confirm that the veteran sustained, in part, shell 
fragment wounds to his lower extremities and face when he 
came in contact with a booby trap planted by hostile forces 
in 1971. 

Following discharge from service, beginning in 1992, the 
veteran complained of cervical spine pain during VA 
examinations, SSA examinations, and when seeking treatment 
from multiple VA and private physicians.  One VA examiner and 
Dr. Jennings addressed the etiology of this pain.  During a 
March 2000 VA joints examination and in a May 2000 addendum, 
a VA examiner found that the veteran had numerous 
impairments, including a stiff cervical spine and possibly a 
tremendous amount of degenerative joint disease, due to his 
traumatic in-service injury.  In an undated letter submitted 
in November 1999, Dr. Jennings wrote that the severe 
arthritis of the veteran's neck certainly could have been 
hastened by the in-service injuries.  In a letter dated 
January 2002, Dr. Jennings offered a more definitive opinion 
by stating that it seemed rather straight forward that the 
veteran's complaints of continual neck pain were the direct 
result of the injuries sustained in the bomb blast in 1971.   

In light of the foregoing, and based primarily on Dr. 
Jennings' most recent written opinion, the Board finds that 
the arthritis of the veteran's cervical spine is related to 
his period of active service.  Based on this finding, the 
Board concludes that arthritis of the veteran's cervical 
spine was incurred in service.  Inasmuch as the evidence 
supports the veteran's claim for service connection for a 
cervical spine disorder, characterized as arthritis, that 
claim must be granted. 


ORDER

Service connection for headaches is granted.

Service connection for arthritis of the cervical spine is 
granted.


REMAND

The veteran also claims that he is entitled to service 
connection for a sinus disorder, including as secondary to 
service-connected residuals of a shell fragment wound of the 
right cheek, and to higher initial evaluations for 
degenerative changes of the right knee and left knee.  
Additional development is necessary before the Board can 
decide these claims.  

First, as previously indicated, during the pendency of this 
appeal, there was a significant change in the law.  See the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
Although the RO provided the veteran the provisions of the 
new law in a June 2002 supplemental statement of the case, 
the Board notes that the information provided to the veteran 
pursuant to the VCAA must inform him of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate the veteran's claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence, if any, would be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that there is a statutory and regulatory requirement 
that VA specifically notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA).  Until recently, such VCAA 
notice was routinely provided to the veteran directly by the 
Board.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) as it afforded 
less than one year for the receipt of additional evidence.  
As such, a remand to the RO in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002) with 
respect to the remaining issues on appeal.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit Court invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice. 

Second, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, for the reason that follows, such an 
opinion is necessary to make a decision on the claim.

The evidence currently of record conflicts with regard to 
whether the veteran currently has a sinus disorder, and if 
so, whether that disorder is related to his period of active 
service or a service-connected disability.  In an undated 
written statement, the veteran's private physician, Mark R. 
Jennings, M.D., indicated that there was a direct correlation 
between the veteran's chronic sinusitis and his 
in-service shell fragment wounds.  However, Dr. Jennings did 
not provide rationale for his opinion, or the treatment 
records upon which his opinion was based, and has since 
submitted a written statement indicating that he is willing 
to correct his written opinion.  

Thereafter, in March 2000, the RO afforded the veteran a VA 
examination, during which an examiner was directed to provide 
an opinion supported with rationale regarding the etiology of 
any sinus disorder shown to exist.  The examiner conducted a 
CT scan, which showed some abnormalities, including nasal 
obstruction secondary to hypertrophied inferior turbinates, 
deviation of the nasal septum and a collapse of the alar 
cartilages of the nose, but no sinusitis.  The examiner 
concluded that the veteran did not have sinusitis.  

In light of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the remaining issues 
on appeal.  In particular, the RO should 
notify the veteran of what evidence is 
required to substantiate his claims, what 
evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must also comply with the holding of 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and any other applicable 
legal precedent.

2.  The RO should request the veteran to 
provide authorization for the release of 
records of Dr. Jennings' treatment of the 
veteran's sinuses since 1992.  
Thereafter, VA should request, obtain and 
associate with the claims file those 
records from Dr. Jennings, M.D., at 2101 
Jackson Street, Suite 111, Anderson, IN, 
46016.  

3.  The RO should request Dr. Jennings to 
submit another, more detailed written 
opinion discussing the etiology of the 
veteran's sinus disorder.  VA should 
specifically request Dr. Jennings to 
include a list of each of the veteran's 
upper respiratory/sinus disorders he has 
found clinically, and indicate his 
opinion as to the etiology of each 
diagnosed disorder.  VA should advise Dr. 
Jennings to provide detailed rationale, 
with specific references to his treatment 
records, for his opinion.  

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with this appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



